                                                                    1
     Ja7WhalA

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                              19 Cr. 709 (JFK)

5    ROBERT WILLIAM HALL,

6                     Defendant.
                                                 Arraignment
7    ------------------------------x

8                                                New York, N.Y.
                                                 October 7, 2019
9                                                11:15 a.m.

10   Before:

11
                            HON. JOHN F. KEENAN,
12
                                                 District Judge
13
                                   APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: REBECCA T. DELL
          JUN XIANG
17        Assistant United States Attorneys

18   DAVID E. PATTON
          Federal Defenders of New York, Inc.
19        Attorney for Defendant
     BY: CHRISTOPHER A. FLOOD
20        Assistant Federal Defender

21

22

23

24

25


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
                                                                         2
     Ja7WhalA

1               THE COURT:   Good morning, everyone.    You may all be

2    seated for a moment.

3               This is in the matter of United States of America v.

4    Robert William Hall.     We have Ms. Dell here and Mr. Xiang for

5    the government, and Mr. Flood is here for the defendant.      The

6    defendant is present.

7               Would you arraign the defendant, please, Mr. Ryan.

8               THE DEPUTY CLERK:   Mr. Hall, please rise.

9               Have you seen a copy of the indictment in this case?

10              THE DEFENDANT:   Yes, I think I've just seen this.

11              THE DEPUTY CLERK:   Did you discuss it with your

12   attorney?

13              THE DEFENDANT:   I'm sorry for this.

14              THE DEPUTY CLERK:   Do you waive the reading?

15              THE DEFENDANT:   I don't know what that means, waive.

16              MR. FLOOD:   Can I have a moment?

17              (Counsel conferred with defendant)

18              THE DEPUTY CLERK:   Do you waive the indictment, sir?

19              THE COURT:   Waive reading.

20              THE DEFENDANT:   Yes.

21              THE DEPUTY CLERK:   How do you plead?

22              (Counsel conferred with defendant)

23              THE DEFENDANT:   Not guilty.

24              THE DEPUTY CLERK:   Please be seated.

25              THE COURT:   The first thing that I'd like, addressing


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
                                                                         3
     Ja7WhalA

1    Ms. Dell, is would you make sure that you get me a copy of the

2    defendant's rap sheet, please, because I don't have one.

3               MS. DELL:    Yes, your Honor.

4               THE COURT:    It would be better if you made that part

5    of your file right at the very beginning, because it's always

6    nice for the judge to know what the defendant's record is.

7               Have you two discussed when you want to adjourn this

8    till?    How long is it going to take to give him discovery?

9               MS. DELL:    Within two weeks we can provide the

10   discovery.

11              THE COURT:    If you've both conferred, how long do you

12   want?

13              MR. FLOOD:    Your Honor, I understand some basics about

14   what's in the discovery just from prior proceeding in

15   magistrate court, but I would need at least three weeks to go

16   over it with Mr. Hall, depending -- because we are asking also

17   for the Court -- it doesn't have to be today if the Court

18   doesn't want to hear it, but at some point we are trying to

19   secure Mr. Hall's release to a long-term mental health and drug

20   treatment facility pending trial.      There are very significant

21   mental health and drug addiction issues that underlay this

22   offense.    That somewhat plays into the timing.    Either way,

23   though, if he's going to be at the MCC, I would need three

24   weeks.

25              THE COURT:    You say you're going to make a formal


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
                                                                        4
     Ja7WhalA

1    application.

2               MR. FLOOD:   Yes, and I'm getting ahead of myself a

3    little bit.    I apologize.

4               THE COURT:   You don't have to apologize.

5               MR. FLOOD:   But the issue is if the Court wants to

6    hear that today or at a future date, that's really all that I'm

7    saying.

8               THE COURT:   That's up to you.   I'm happy to hear it

9    today, or if you want to put it over for a week, that's fine

10   with me too.

11              MR. FLOOD:   I'd proceed now if that's OK.

12              THE COURT:   You have no objection to his proceeding,

13   do you, or would you rather it was put over and you conferred

14   with him first?   Maybe there's going to be an issue as to

15   consent on the part of the government, whereas if you talked to

16   them ahead of time or her ahead of time, you may be able to get

17   it all done without any problem.

18              MR. FLOOD:   I understand, your Honor, and I have been

19   in touch with Ms. Dell throughout.     What the issue really is is

20   that Mr. Hall had a number of what's called a forensic ACT team

21   through a state case.

22              THE COURT:   Well, that's a separate case from this,

23   right?

24              MR. FLOOD:   Understood, but what that is is sort of

25   he's been, I guess, in the past year and a half, he was


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
                                                                        5
     Ja7WhalA

1    hospitalized for some time and then stepped down into the

2    community but then relapsed on drugs, which, when I was

3    speaking with the supervisor of the forensic ACT team last

4    week, she was to identify a placement for him, and we have not

5    been able to touch base again.       I tried this morning.   I tried

6    the end of last week.     But in principle, regardless of the

7    address of the placement, the point is the same, which is that

8    this is a man with lifelong severe mental health issues,

9    schizophrenia and a dual diagnosis with pretty profound drug

10   addiction.    So when those things come together, I'm sure the

11   Court has seen, that's really a very difficult struggle to both

12   treat and maintain a good --

13              THE COURT:   Hold on a second.

14              MR. FLOOD:   Sure.

15              THE COURT:   All right.    I'm sorry.   My phone was

16   ringing.    I just wanted to turn it off.     I want to concentrate

17   on you, not the phone.

18              You were saying.

19              MR. FLOOD:   I've been working with the FACT team; that

20   is, the forensic ACT team, to try to get a placement for

21   Mr. Hall.    They have been very helpful and very informative to

22   me, and they have provided me, for example, with the regimen of

23   medication that he has been on up and until his arrest.       When,

24   on the 20th of September, we were before the magistrate we

25   provided information that made its way into a medical order,


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
                                                                         6
     Ja7WhalA

1    but we've supplemented that with the more detailed information

2    from the forensic ACT team.

3               There are a number of medications. I won't belabor the

4    Court with list now, but the bottom line is he's not getting

5    treated at the MCC.    We do not understand why.    We've been in

6    touch with BOP legal.    They are the people that I gave this

7    list to last week.    Ms. Dell, to her credit, has been very on

8    top of this as well, but as we stand here today, this man

9    hasn't had his psychiatric meds in some time.      He takes a

10   biweekly injection that's some pretty powerful psychotropic

11   medication.    There's some concern about his present placement

12   at the MCC not providing appropriate treatment, clearly, and I

13   know the Court doesn't know sometimes the full picture of this

14   incident, but it's clearly mental health-related, and our

15   objective is simply to get him into that program.

16              When I last spoke with the FACT people, their opinion

17   was assuming that, because they hadn't seen him since his

18   arrest, that it was more of a likely relapse issue than a

19   psychotic episode, but they have grave concerns about his

20   medication and they have contracts and facilities that they can

21   identify that are in New York City and the surrounding area,

22   where Mr. Hall can be placed long term and he can get the

23   treatment he needs in the meantime.    And as I've said to the

24   government, very clearly, I'm going to be making a submission

25   to them for some alternative resolution because of the nature


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
                                                                         7
     Ja7WhalA

1    of Mr. Hall's condition and this offense.       So all that put

2    together, what we're asking for is the opportunity to arrange a

3    placement with the FACT team, which, by definition, would be a

4    residential long-term facility.

5               THE COURT:   Certainly you have the right, and I

6    compliment you on your concern about his well-being, to make

7    any arrangements or try to make the arrangements necessary to

8    ensure that he receives proper treatment, but as I indicated, I

9    think whatever you're going to present to me specifically, it

10   might be better if you contacted the prosecution with a

11   specific proposal so that they can analyze it, study it, and if

12   they agree, both of you present it to me, and unless there is

13   something about it that is untoward, if you both agree to it,

14   the likelihood is that you're going to get what you want.

15              MR. FLOOD:   Understood.

16              THE COURT:   But if you don't agree, I have to rule.

17              How long do you think it's going to take?

18              MR. FLOOD:   I was hoping we would have had it in place

19   by this morning.   We actually had to adjourn the bond hearing

20   last week for the same purposes.       I would hope by the end of

21   this week.

22              THE COURT:   All right.    Let's put it down for next

23   week.

24              MR. FLOOD:   Very good.

25              THE COURT:   I think Monday next week is the holiday.


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
                                                                         8
     Ja7WhalA

1               MR. FLOOD:    That's right.

2               THE COURT:    Do you want to make it the 15th?

3               MR. FLOOD:    I could do it the afternoon of the 15th.

4               THE COURT:    Let me just check the afternoon for

5    myself.

6               MR. FLOOD:    I just have a 10:30.     That's all.

7               THE COURT:    How about the 16th?

8               MR. FLOOD:    Does the Court have midday?     I have a

9    presentence interview first thing in the morning.

10              THE COURT:    How about the 17th?

11              MR. FLOOD:    The 17th in the morning is fine.

12              THE COURT:    Yes.   11:00.

13              MR. FLOOD:    Very good.

14              THE COURT:    October 17.     That gives you plenty of time

15   to work out what you're trying to work out.

16              MR. FLOOD:    Yes, your Honor.

17              THE COURT:    The time is excluded from the provisions

18   of the Speedy Trial Act because the interests of justice are

19   best served by permitting counsel to confer with each other and

20   make whatever presentation is necessary to the Court.

21              October 17, 11:00.     Thank you very much.

22              MR. FLOOD:    Thank you, your Honor.

23              THE COURT:    OK.    Time is excluded.

24              (Adjourned)

25


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805-0300
